Title: To James Madison from William C. C. Claiborne, 16 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 16 August 1805, New Orleans. “The enclosure No, 1 is the last letter received from the Marquis on the subject of Mr. Moralis’s continuance in this Territory, and No, 2 a Copy of my Answer.
          “I do not Know how far the part I have acted on this occasion will be approved of by the President; But I pray you to be assured that my conduct is directed by my best Judgment and a sincere disposition to protect the Interest of my Country.”
        